MATTER OF R

In SECTION 249 Proceedings
A-5760666
Decided by Assistant Commissioner March 9, 1960
Record of lawful entry—Not precluded under section 249 where record of lawful
admission for permanent residence exists but was vitiated by subsequent
illegal entry.
Prior record of lawful admission in 1928 for permanent residence does not
preclude adjustment of status under section 249 of the act where applicant's
immigration status became unlawful as a result of Illegal reentry In 1954,
and he has otherwise established his eligibility under the terms of the
statute.
APPLICATION: For creation of a record of lawful entry for permanent residence under the provisions of section 249 of the Immigration
and Nationality Act.,
BEFORE THE ASSISTANT COMMISSIONER
Discussion : The applicant,

a 36 year old cinglo male, native and

citizen of Germany, first entered the United States at New York,
New York, on May 28, 1928, as a nonpreference quota immigrant
for permanent residence. Since that date he has been absent from
the United States on one occasion, about August 1, 1954, when he
went to Canada and reentered at St. Albans, Vermont, about
August 4, 1954. At the time of reentry, he falsely represented himself to be a native-born citizen of the United States and upon such
claim gained entry. He was not then in possession of a reentry
permit, border-crossing card, or other document authorizing his reentry into the United States as an alien. The applicant has served
honorably in the Armed Forces of the United States for two
periods, each for approximately one year.
An order to show cause was issued on May 3, 1956, charging deportability under section 241 ( a) (2) of the Immigration and Nationality Act in that he entered without inspection. An expulsion
hearing wan accorded the applicant by a special inquiry officer on

May 17, 1956, and resulted in a finding of deportability on the
charge stated with the granting of voluntary departure and preexamination. Neither of these privileges was pursued.
598

On January 13, 1959, the applicant filed an application pursuant
to the provisions of section 249 of the Immigration and Nationality
Act. Although there is a record of applicant's lawful admission to
the United States in 1928, the district director granted the application and ordered that a record be created showing the applicant as
having been lawfully admitted to the United States for permanent
residence on May 25, 1959. The district director then certified the
order to the Regional Commissioner who approved the order but
has forwarded it to this office for review.
The issue here involved is whether the provisions of section 249
are applicable to persons in whose cases there exists a prior record
of lawful admission for permanent residence. Section 249 provides, inter (Ilia:
A record of lawful admission for permanent residence may, in the discretion of the Attorney General • • be made in the case of any alien • • •
if no such record is otherwise available * * *. (Emphasis supplied.)

A literal interpretation of the above-quoted provision would seem
at first blush to preclude the applicability of section 249 to any person for whom a record of lawful entry can be found. However,
section 101(a) (20) of the act defines the term lawfully admitted
for permanent residence as "the status of having been lawfully
accorded the privilege of residing permanently in the United States
as an immigrant in accordance with the immigration laws, such,
status not having changed" (emphasis supplied). It has been held
that illegal reentry constitutes a change of status in the case of an
alien who had been a lawful permanent resident (Matter of M—,
5 I. & N. Dec. 642, 647). Hence, in such case no record of lawful
admission is available within the meaning of section 249.
Therefore, it is concluded that although an alien may have lawfully entered the United States for permanent residence, a subsequent illegal entry vitiates the prior record of lawful admission,
and if the alien is otherwise eligible, he may be granted the benefits
of section 249. This finding is not inconsistent with the decision
in Matter of S—, 6 I. N. Dec. 392, holding that the fact that
the status of a person lawfully admitted for permanent residence
may have changed by reason of his subsequent deportability does
not preclude the exercise of the discretionary authority contained in
section 212(c) of the act, notwithstanding the definition contained
in section 101(a) (20) of the act.
In the instant case the applicant has been found to be unlawfully
in the United States but has established the requisite continuous
residence in this country since prior to June 28, 1940. His departure in 1954 F1, ab nut the result of exclusion or expulsion proceedings and his absence was temporary (Matter of P
A-4577395, Int. Dec. No. 976). He also established that he is not
599

a member of one of the excludable classes enumerated in section
249; that he is not ineligible to citizenship; and that he is a person
of good moral character. He has established that he is eligible for
the benefits of section 249.
Order: It is ordered that the order of the district director directing that a record of lawful admission for permanent residence be
created as of May 25, 1959, under the provisions of section 249 of
the Trn migration and Nationality Act, as amended, be and same is
hereby approved.

600

